EXHIBIT 10(e)(29)

 
 
 
 
 
Name: PARTICIPANT NAME
 
 
 
 
 
 
Company Name: XEROX CORPORATION
 
Award Summary
 
 
Plan Name: Restricted Stock Plan
 
 
 
 
 
 
 
 
 
Awarded < enter # of shares> RSU of XRX Stock on <enter date>
 
 
 
 
 
 
 
 
 
 
 
Participant
 
<name>
 
Vesting Schedule
 
 
 
 
 
 
 
 
 
 
 
Stock Symbol
 
XRX
 
Vest
Date
Vest
Quantity
 
 
 
 
 
 
<vesting date>
<# of shares>
 
 
Award Date
 
<date>
 
 
 
 
 
 
 
 
 
 
 
 
 
Awarded
 
< # of shares>
 
 
 
 
 
 
 
 
 
 
 
 
 
Award Type
 
RSU
 
 
 
 
 
 
 
 
 
 
 
 
 
Award Description
 
Restricted Stock Unit
 
 
 
 
 
 
 
 
 
 
 
 
 





